NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4449-19

REHAN ZUBERI,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
___________________

                   Submitted May 12, 2021 – Decided July 26, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the New Jersey State Parole Board.

                   Alan Dexter Bowman, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Suzanne Davies, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Rehan Zuberi appeals from the May 27, 2020 final agency decision of the

New Jersey State Parole Board denying him parole and imposing an eighteen-

month future eligibility term. We have been advised that appellant has been

released from custody. The appeal is therefore moot. See Greenfield v. N.J.

Dep't of Corrs., 382 N.J. Super. 254, 257-58 (App. Div. 2006) ("An issue is

'moot' when the decision sought in a matter, when rendered, can have no

practical effect on the existing controversy.") (citation omitted).

      Appeal dismissed.




                                                                       A-4449-19
                                        2